DETAILED ACTION
Claim 1 was filed with the amendment dated 12/30/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments dated 12/30/2020, and accompanying arguments, overcome the 35 USC 112b rejections and prior art rejection set forth in the Office Action dated 09/30/2020.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a pressure reducing valve that comprises: “a high pressure chamber that is formed within the body at a position upstream of the valve seat, accommodates the valve body therein, and is introduced thereinto with gas whose pressure is higher than gas that has been reduced in pressure by cooperation of the valve body and the valve seat …a piston …partitions the piston chamber into a spring chamber on a high pressure chamber side and a pressure action chamber …a connecting passage being formed within the valve body, the connecting passage 
JP2015140814A is the closest prior art of record, but does not teach or suggest at least that the high pressure chamber (as defined in the claim) accommodates the valve body therein.  It would not have been obvious to modify JP2015140814A to achieve the valve body in the high pressure chamber without improperly modifying the principle of operation of the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753